PER CURIAM.
Dexter J. Lee appeals the summary denial of his motion to allow credit for jail time. Although the trial court denied the motion without an evidentiary hearing, finding that Lee was correctly credited for jail time, it did not attach to its order portions of the record which refute Lee’s allegations. Accordingly, we reverse the summary denial of Lee’s motion and remand for further proceedings. If the trial court should summarily deny the motion again, it shall attach such portions of the record which conclusively refute Lee’s allegation. Any party aggrieved by the subsequent action of the trial court must file a notice of appeal within thirty days to obtain appellate review.
DANAHY, A.C.J., and PATTERSON and ALTENBERND, JJ., concur.